Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
RESPONSE TO AMENDMENT
Status of Application/Amendments/claims
2.	Applicant’s amendment filed September 2, 2022 is acknowledged.  Claims 1-8, 16-18 and 21-24 are canceled. Claim 9 is amended. Claims 27-33 are newly added. Claims 9-15, 19-20, 25-26 and new claims 27-33 are pending. Claims 12-15,19-20 and 25-26 are withdrawn with traverse (filed 1/24/22) from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on January 24, 2022.
3.	Claims 9-11 and 27-33 are under examination in this office action.
4.	Applicant’s arguments filed on September 2, 2022 have been fully considered but they are not deemed to be persuasive for the reasons set forth below.

Claim Rejections/Objections Withdrawn
5.	The objection to claims 4 and 24 is moot because the claims are canceled. 
	The rejection of claims 1-10, 23 and 24 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is withdrawn in response to Applicant’s amendment to the claims and cancellation of claims 1-8 and 23-24. 
The rejection of claims 1-8 and 23-24 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, lack of scope enablement is moot because the claims are canceled.
The rejection of claims 1-5 and 23-24 under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Bennett et al. (WO2014/062736, as in IDS; was also issued as US10577604) as evidenced by Williams et al. (Nat. Commun. 15 Apr 2016, 7: 11253. DOI:10.1038/ncomms11253. as in IDS) is moot because the claims are canceled.


Claim Rejections/Objections Maintained
In view of the amendment filed on September 2, 2022, the following rejections are maintained.
	Duplicate Claims
6.	Applicant is advised that should claim 29 be found allowable, claim 33  will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 11 stands rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. The rejection is maintained for the reasons made of record and the reasons set forth below.
On p. 5 of the response, Applicant argues that the rejection has been overcome in view of amendment to claim 9 by reciting that control is a motor neuron from a subject that does not have a neurodegenerative condition as defined in paragraph [0046] of the specification.  
Applicant' s arguments have been fully considered but they are not found persuasive. Contrary to Applicant' s arguments, the examiner asserts that based on MPEP§2171-MPEP§2173, the claim is indefinite because:
i. Claim 11 recites both narrow and broad limitation. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 11 recites the broad recitation “a control”, which is not defined or limited to any specific control, and the claim also depends from claim 9 that recites “wherein the control is a motor neuron from a subject that does not have a neurodegenerative condition…”, which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Accordingly, the rejection of claim 11 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is maintained. 

Claim Rejections - 35 USC § 112

8.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9-11 and 27-33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  The rejection is maintained for the reasons made of record and the reasons set forth below.
Claims 9-11 and 27-33 as amended encompass a method of treating, preventing and curing ALS and FTD using a genus of constructs comprising a nucleic acid sequence encoding CCNF operably connected to a promoter that is operable in the motor neuron. 
On p. 6-7 of the response, Applicant argues that Applicant is in possession of the full scope of the claimed method because the specification provides extensive disclosure for the claimed constructs. Applicant further cites paragraphs [0099]-[0102], SEQ ID NOs: 3 and 6 and US5672344 and cites MPEP2163(II)(3)(a) in support of the arguments. 
Applicant's arguments have been fully considered but they are not found persuasive. Contrary to Applicant's arguments, the examiner asserts that based on MPEP §2163, MPEP §§2163.01-2163.03, the specification fails to provide sufficient description or information or evidence to demonstrate that Applicant is in possession of the claimed genus of fusion antibodies/polypeptides/compositions/method of using xx for xx because:
i. The structural and functional relationship or correlation between the AAV9-CCNFWT-GFP and the claimed genus of constructs comprising a nucleic acid sequence encoding CCNF operably connected to a promoter that is operable in the motor neuron in reducing accumulation of TDP-43A315T in neurons overexpressing CCNF in TDP-43A315T transgenic mice or even treating, preventing or curing ALS or FTD is unknown. 
ii. As previously made of record, the specification only describes reducing accumulation of TDP-43A315T in neurons overexpressing CCNF in TDP-43A315T transgenic mice, an animal model of ALS caused by TDP-43A315T by administering to the mice an AAV9-CCNFWT-GFP
iii. The specification has not disclosed sufficient species for the broad genus of constructs comprising a nucleic acid sequence encoding CCNF operably connected to a promoter that is operable in the motor neuron and methods of treating ALS or FTD using the genus of constructs. The specification also has provided no structures or sequences sufficiently detailed to show that he/she was in possession of the claimed invention as a whole. There was no known or disclosed correlation between the required function (treating ALS or reducing accumulation of TDP-43A315T in neurons overexpressing CCNF in TDP-43A315T transgenic mice, an animal model of ALS caused by TDP-43A315T) and any particular structure or sequence for constructs comprising a nucleic acid sequence encoding CCNF operably connected to a promoter that is operable in the motor neuron. The specification fails to teach the detailed structures and sequences and characteristics for the claimed constructs comprising a nucleic acid sequence encoding CCNF operably connected to a promoter that is operable in the motor neuron and the use of the constructs for treating ALS or FTD. 
Since the common characteristics/features of other undefined constructs for ALS or FTD associated with abnormal accumulation of TDP-43 are unknown, a skilled artisan cannot envision the functional correlations of the genus with the claimed invention in view of Bruijn et al. (Annu. Rev. Neurosci. 2004, 27: 723-49, cited previously) and the fact sheet of ALS treatment from the Johns Hopkins website and the fact sheet of FTD from the NIH-NIA website. 
Accordingly, in the absence of sufficient recitation of distinguishing identifying characteristics, the specification does not provide adequate written description of the genus of constructs for treating ALS or FTD. 
Based on MPEP § 2161.01 and §2163, “to satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116”.
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description'  inquiry, whatever is now claimed.” (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116).  As discussed above, the skilled artisan cannot envision the detailed chemical structure of the encompassed genus of constructs, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation.   Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it.  The compound itself is required.  See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. One cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481 at 1483 and Centocor v. Abbott, 636 F.3d1341 (Fed. Cir. 2011) and AbbVie v. Janssen, 759 F.3d 1285 (Fed. Cir.2014). One cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481 at 1483.   
Therefore, the claimed method has not met the written description provision of 35 U.S.C. §112, first paragraph.  Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (see page 1115). Applicant is directed to the Guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, ¶ 1 "Written Description" Requirement. See MPEP § 2161.01 and 2163. Accordingly, the rejection of claims 9-11 and 27-33 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is maintained. 

Claim Rejections - 35 USC § 112

9.	Claims 9-11 and 27-33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for reducing accumulation of TDP-43A315T in neurons overexpressing CCNF in  TDP-43A315T  transgenic mice,  an animal model of ALS caused by TDP-43A315T by administering to the mice an AAV9-CCNFWT-GFP, does not reasonably provide enablement for methods for treating a neurodegenerative condition in a subject having a motor neuron with a reduced level or activity of cyclin F (CCNF) relative to a control that is a motor neuron from a subject with no neurodegenerative condition, comprising administering to the subject a construct comprising a nucleic acid sequence encoding CCNF operably connected to a promoter that is operable in the motor neuron, and wherein the neurodegenerative condition is associated with abnormal accumulatio of TDP-43 in motor neurons and is selected from amyotrophic lateral sclerosis (ALS) and frontotemporal dementia (FTD) as broadly claimed. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.  In addition, the specification does not enable the invention of claims 9-11 and 27-33 that is directed to a method of prevention and curing a neurodegenerative condition. The rejection is maintained for the reasons made of record and the reasons set forth below.
Claims  9-11 and 27-33 as amended are drawn to a method for treating a neurodegenerative condition in a subject having a motor neuron with a reduced level or activity of cyclin F relative to a control, comprising administering to the subject a construct comprising a nucleic acid sequence encoding cyclin F (CCNF) operably connected to a promoter that is operable in the motor neuron, wherein the control is a motor neuron from a subject that does not have a neurodegenerative condition, and wherein the neurodegenerative condition is associated with abnormal accumulation of TDP-43 in motor neurons and is selected from amyotrophic lateral sclerosis (ALS) and frontotemporal dementia (FTD). The claims 9-11 and 27-33 encompass methods of treating, preventing and curing ALS or FTD in a subject with reduced CCNF relative a control with no ALS or FTD by administering to the subject a construct comprising a nucleic acid sequence encoding CCNF operably connected to a promoter that is operable in the motor neuron in view of paragraph [0089] of instant specification (based on published application). 
On p.8 of the response, Applicant argues that the claimed method is enabling in view of Dr. Chung’s declaration and Figure A and paragraph 10 of the declaration. Applicant argues that several TDP-43A31T transgenic mice are well acceptable disease model.
Applicant's arguments have been fully considered but they are not found persuasive. Contrary to Applicant's arguments, the examiner asserts that based on MPEP §2164, MPEP §§2164.01-2164.06(b) & 2164.08, neither the specification nor the Dr. Roger Chung’s declaration under 37CFR1.132 filed 9/2/22 provides sufficient guidance to enable a skilled artisan to practice the full scope of the claimed invention without undue experimentation because:
i. Based on paragraphs [0089] of the published specification or p.24, paragraph [0088] of the instant specification, the definition of “treating/treatment” encompass prevention or complete cure of ALS or FTD.
[0089] ..the terms "treatment", "treating", and the like…The effect may be prophylactic in terms of completely or partially preventing a disease or symptom thereof and/or may be therapeutic in terms of a partial or complete cure for a condition and/or adverse effect attributable to the condition. "Treatment", as used herein, covers any treatment of a condition in a mammal, particularly in a human, and includes: (a) preventing the condition from occurring in a subject which may be predisposed to the condition but has not yet been diagnosed as having it; (b) inhibiting the condition, i.e., arresting its development; and (c) relieving the condition, i.e., causing regression of the condition. Thus, "treatment of a neurodegenerative condition" includes within its scope delaying or preventing the onset of such a condition (e.g. death of motor neurons), at reversing, alleviating, ameliorating, inhibiting, slowing down or stopping the progression, aggravation or deterioration the progression or severity of such a condition.

However, neither the specification nor the prior art provides guidance as to how to prevent a person from having ALS or FTD associated with abnormal accumulation of TDP-43 or cure ALS or FTD associated with abnormal accumulation of TDP-43.
Currently, ALS or FTD cannot be cured or prevented because everyone has a potential of developing ALS or FTD and it is also an aging disease, which cannot be prevented or cured as evidenced by Bruijn et al. (Annu. Rev. Neurosci. 2004, 27: 723-49, cited previously) and the fact sheet of ALS treatment from the Johns Hopkins website and the fact sheet of FTD from the NIH-NIA website. The data shown in examples are not for evaluation of treating including preventing or curing ALS or FTD. There is in sufficient guidance or evidence to demonstrate that Applicant can treat, prevent and cure ALS or FTD associated with abnormal accumulation TDP-43 as instantly claimed. Thus, it is unpredictable whether the claimed method can treat, prevent or cure ALS or FTD, indicating that undue experimentation is required by a skilled artisan while practicing the claimed invention. 
ii. The Dr. Chung’s declaration under 37CFR1.132 filed 9/2/22 is insufficient to overcome the rejection of claims9-11 and 27-33 based upon insufficiency of disclosure under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph as set forth in the last Office action because the showing is not commensurate in scope with the claims. The data shown in the Dr. Chung’s declaration only indicated that: i) CCNF can clear TDP-43 and different mutants of TDP-43 in HEK293 cells double transfected with GFP or TDP-43 wild type or TDP-43 mutants fused with GFP and mCherry or mCherry-CCNF. 
Neither the data from HEK293 cells in vitro shown in the Dr. Chung’s declaration nor the reduced accumulation of TDP-43A315T in neurons overexpressing CCNF in TDP-43A315T transgenic mice injected with an AAV9-CCNFWT-GFP shown in example 1 is not an art-accepted animal model to evaluate the effects of constructs encoding CCNF in motor neurons on treatment of ALS or FTD as evidenced by Williams et al. (Nat. Commun. 2016;7:11253. DOI:10.1038/ncomms11253, as in IDS, cited previously), Ranganathan et al. (Front. in Neurosci. 2020; doi:10.3389/fnins.2020.00684, cited previously), Bruijn et al. (Annu. Rev. Neurosci. 2004, 27: 723-49, cited previously), Ju et al. (PLoS Biology 2011; 9: 1-17; e1001052, cited previously) and Lagier-Tourenne et al. (see table 1, Human Mol. Genet. 2010; 19: R46-R64 published online Apr 15, 2010; doi:10.1093/hmg/ddq137, cited previously). 
Neither the specification nor the Dr. Chung’s declaration teaches how to identify or predict when and which person among us would be susceptible to such a disease or developing the disease, and predict when the person would need administration of a construct comprising a nucleic acid sequence encoding CCNF operably connected to a promoter that is operable in the motor neuron to treat, prevent or cure the disease. 
iii. Neither the specification nor the Dr. Chung’s declaration provides sufficient guidance as to what structural and functional relationship between the claimed structurally and functionally undefined constructs comprising a nucleic acid sequence encoding CCNF operably connected to a promoter that is operable in the motor neuron in treating, preventing or curing ALS or FTD, and an AAV9-CCNFWT-GFP in reducing accumulation of TDP-43A315T in neurons overexpressing CCNF in  TDP-43A315T  transgenic mice, indicating undue experimentation is required by a skilled artisan while practicing the claimed invention. The skilled artisan cannot contemplate how to make and use the claimed method without undue experimentation.
	Note that the scope of the claims must bear a reasonable correlation with the scope of enablement (In re Fisher, 166 USPQ 19 24 (CCPA 1970)). Without such guidance, it is unpredictable whether ALS or FTD can be treated, prevented or cured by the claimed construct comprising a nucleic acid encoding CCNF operably connected to a promoter that is operable in the motor neuron; and thus, the experimentation left to those skilled in the art is extensive and undue. See Ex parte Forman, 230 USPQ 546 (Bd. Pat. App. & Int. 1986). Thus, the skilled artisan cannot readily know how to use the claimed invention as currently claimed without further undue experimentation. In re Marzocchi, 439 F.2d 220, 223-24, 169 USPQ 367, 369-70 (CCPA 1971)” See MPEP § 2164.03.
Therefore, in view of the breadth of the claims, the lack of guidance in the specification, limited working examples, the unpredictability of inventions, and the current status of the art, undue experimentation would be required by a skilled artisan to perform in order to practice the claimed invention as it pertains to a method for treating ALS or FTD associated with abnormal accumulation of TDP-43 by administration of the claimed construct comprising a nucleic acid encoding CCNF operably connected to a promoter that is operable in the motor neuron. Accordingly, the rejection of claims 9-11 and 27-33 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, lack of scope of enablement is maintained.

		
10.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
	Claims 9-11 and 30-33 are rejected under 35 U.S.C. 103 as being unpatentable over Bennett et al. (WO2014/062736 or US10577604) in view of Williams et al. (Nat. Commun. 15 Apr 2016, 7: 11253. DOI:10.1038/ncomms11253. as in IDS) and Hogan et al. (Thesis, McCquarie University, Australia, 2014, as in IDS). The rejection is maintained for the reasons made of record and the reasons set forth below.
	On p. 9 of the response, Applicant argues that the cited references do not provide any evidence that CCNF can directly interact with or bind to TDP-43 and th us a skilled artisan would not have a reasonable expectation that CCNF can clear accumulated TDP-43. Applicant further argues that the specification shows that CCNF can directly interact with TDP-43 and pathological level of TDP-43 can be reduced by the claimed construct and cites paragraphs [0230]-[0231] in support of the arguments. 
Applicant's arguments have been fully considered but they are not found persuasive. Contrary to Applicant's arguments, the examiner asserts that based on MPEP §2141, MPEP2141-I, rationales identified by the Court in KSR (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007)), MPEP2141-II, the basic factual inquires of Graham v. John Deere Co.(Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966)),and MPEP §2141.01-2147.03, the cited references do render the claimed invention obvious because:
i. Bennett  teaches a method for promoting survival, inhibiting degeneration or abnormal protein accumulation in a motor neuron in a subject with ALS or treating a subject with ALS, comprising administering to the subject a C9ORF72 antisense or siRNA, wherein the motor neuron a subject with ALS is with a reduced level or activity of CCNF relative to a control, and wherein the C9ORF72 antisense or siRNA increases expression of a nucleic acid sequence encoding CCNF to normalize the expression and level of CCNF in the motor neuron, which is to increase the expression level or activity of CCNF and thereby promoting survival and inhibiting degeneration or abnormal protein accumulation in motor neurons of the subject ALS and thus treat ALS (see p. 15, line 13; p. 14-15; p. 7, lines 14-21; lines 27-32; p. 21; p. 51-55; p. 62-64, table 9; p. 76-80; p. 83-85, examples 6-7; p.86-89, claims 5). The subject with ALS has reduced expression level of CCNF in motor neurons relative a control as evidenced by Williams et al. (see p. 1, abstract; p. 2, 2nd col, 2nd paragraph to p. 4, 1st co., 1st paragraph, table1; Williams et al., Nat. Commun. 15 Apr 2016, 7: 11253. DOI:10.1038/ncomms11253, as in IDS).
ii. The difference between the claimed invention and Bennett’s method is the use of a construct encoding CCNF to increase the levels of CCNF in patients with ALS versus the use of a C9ORF72 antisense or siRNA to increase the levels of CCNF in patients with ALS. In addition, the difference between claim 11 and Bennett’s method is an additional step of further determining that the subject has a motor neuron with a reduced level or activity of CCNF relative to a control prior to administration of the construct as in claim 11.
iii. Applicant cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In this case, while Bennett does not teach using a construct comprising a nucleic acid sequence encoding CCNF operably connected to a promotor that is operable in the motor neuron as in claim 9, or the construct is the form of a viral vector as in claim 10, Hogan teaches these limitations and provides motivation and an expectation of success. Hogan teaches a recombinant vector or retroviral vector comprising a nucleic acid sequence encoding CCNF operably connected to a HB9 motor neuron specific promoter to express CCNF in a motor neuron in an animal model of ALS as in claim 9 (see p. 32-34; p. 43; p. 59; p.78-80, table 4.1; p. 85-88; p. 24-25; p. 28-29; p. 30-36; p. 43-60; p.73-76). 
While Bennett does not teach further determining that the subject has a motor neuron with a reduced level or activity of CCNF relative to a control prior to administration of the construct as in claim 11 to expression of the nucleic acid sequence encoding CCNF in the motor neuron as in claim 11, Williams teaches this limitation and provides motivation and expectation of success in including the determining step as in claim 11 because Williams teaches identifying and determining whether the subject with ALS has reduced expression level of CCNF in motor neurons relative to a healthy control (see p. 1, abstract; p. 2, 2nd col, 2nd paragraph to p. 4, 1st co., 1st paragraph, table1 in Williams).  Williams teaches a CCNF missense mutation and additional CCNF variants in familial and sporadic ALS and FTD and expression of mutant CCNF in neuronal cells caused abnormal ubiquitination and accumulation of ubiquitinated proteins including TDP-43 and a SCFCCNF substrate and missense mutations and other mutations in CCNF gene are responsible for abnormal increases in ubiquitination of TDP-43 (see p. 1, abstract; p. 3, table 1; p. 4-6, figures 2-3). Williams teaches that CCNF helps to form an E3 ubiquitin-protein ligase complex and transfer activated ubiquitin to target proteins for degradation, and that overexpression of ALS mutant CCNF isoforms resulted in an increase in ubiquitinated proteins, in particular, an increase in TDP-43 ubiquitination (see p.4-6, figures 2-3). The teaching of William provides motivation and expectation of success in further including the determining step in the method of Bennett prior to administration of the construct because missense mutations and other mutations in CCNF gene resulting reduced expression or activity of CCNF have been identified in patients with ALS. 
A person of ordinary skill in the art would have recognized that applying the known technique of using a recombinant vector or retroviral vector comprising a nucleic acid sequence encoding CCNF operably connected to a HB9 motor neuron specific promoter to express and increase CCNF in a motor neuron in an animal model of ALS disclosed by Hogan and the known technique of determining the level of CCNF prior to administration of the construct to increase the expression level of CCNF in the subjects with ALS disclosed by Williams to the method of Bennett to treat ALS would have yielded the predictable result of treating ALS, and resulted in an improved outcome of treating ALS. Using a recombinant vector or retroviral vector comprising a nucleic acid sequence encoding CCNF operably connected to a HB9 motor neuron specific promoter to express and increase CCNF in a motor neuron in ALS would increase expression level and activity of CCNF in patients who are suffering with ALS and with a reduced level of CCNF, and to treat ALS, and increase patient’s satisfaction with the treatment.  
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention was made to combine the teachings of Hogan and Williams with the teaching of Bennett to use a construct comprising a nucleic acid sequence encoding CCNF operably connected to a promoter that is operable in the motor neuron and further include a step of determining the level of CCNF prior to administration of the construct to increase the expression level of CCNF in the subjects with ALS in the method of Bennet with an expectation of success because Bennett teaches a method for treating a subject with ALS by administering to the subject a C9ORF72 antisense or siRNA to increase the expression of a nucleic acid sequence encoding CCNF to normalize the expression and level of CCNF in the motor neuron, while Hogan teaches a recombinant vector or retroviral vector comprising a nucleic acid sequence encoding CCNF operably connected to a HB9 motor neuron specific promoter to express CCNF in a motor neuron in an animal model of ALS, and Williams teaches identifying and determining whether the subject with ALS has reduced expression level of CCNF in motor neurons relative to a healthy control, the subject with ALS has reduced expression level of CCNF in motor neurons relative to a control, and overexpression of ALS mutant CCNF isoforms causes an increase in ubiquitinated proteins, in particular, an increase in TDP-43 ubiquitination. In this combination, both Bennett’s method and Hogan’s and Williams’ method are performing the same function in increasing and expressing CCNF in the motor neurons in ALS and detecting the ALS patients with reduced CCNF levels they would if they were separate. The person of ordinary skill in the art would have found it obvious to combine the elements because ordinarily skilled artisans would have recognized the reasons for applying Bennett’s method Hogan’s a recombinant vector or retroviral vector comprising a nucleic acid sequence encoding CCNF operably connected to a HB9 motor neuron specific promoter to express CCNF and increase expression of CCNF in a motor neuron and also using Williams’ identifying step and ALS patients having reduced expression level of CCNF in motor neurons relative a healthy control and using, and would have known how to do so. The person of ordinary skill in the art would further have predicted that the combination would promote survival, inhibit degeneration or abnormal protein accumulation in a motor neuron with reduced expression level or activity of CCNF or treat ALS in a subject with ALS having a motor neuron with a reduced expression level or activity of CCNF as compared to a healthy control because Bennett teaches a method for promoting survival, inhibiting degeneration or abnormal protein accumulation in a motor neuron in a subject with ALS or treating a subject with ALS by administering to the subject a C9ORF72 antisense or siRNA to increase or stimulate expression of a nucleic acid sequence encoding CCNF to normalize the expression and level of CCNF in the motor neuron, and Hogan teaches a recombinant vector or retroviral vector comprising a nucleic acid sequence encoding CCNF operably connected to a HB9 motor neuron specific promoter to express CCNF and increase expression of CCNF in a motor neuron, and Williams teaches the identifying and determining step to determine that ALS patients have reduced expression level of CCNF in motor neurons relative a healthy control. 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the known technique of using a recombinant vector or retroviral vector comprising a nucleic acid sequence encoding CCNF operably connected to a HB9 motor neuron specific promoter to express and increase CCNF in a motor neuron in an animal model of ALS disclosed by Hogan and the known technique of determining the level of CCNF prior to administration of the construct to increase the expression level of CCNF in the subjects with ALS disclosed by Williams to the method of Bennett to treat ALS, and yield the predictable result of treating ALS. See KSR International Co. v. Teleflex Inc. 82 USPQ2d 1385 (2007); In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980); In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960); Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992), Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) and In re Kahn, 441 F.3d 977, 986, 78 USPQ2d 1329, 1335 (Fed. Cir. 2006) and also see MPEP § 2143. 01-I, MPEP § 2144.06 and MPEP §2144.07. Accordingly, the rejection of claims 9-11 and 30-33 under 35 U.S.C. 103 as being unpatentable over Bennett in view of Williams and Hogan is maintained. 

New Grounds of Rejection Necessitated by the Amendment
The following rejections are new grounds of rejections necessitated by the amendment filed on September 2,2022.
Claim Rejections - 35 USC § 103
12.	Claims 27-28 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over are rejected under 35 U.S.C. 103 as being unpatentable over Bennett et al. (WO2014/062736 or US10577604) in view of Williams et al. (2016) and Hogan et al. (2014) as applied to claims 9-11 and 30-33 above, and further in view of Fonti-Mleczek et al. (US11078247, issued Aug 3, 2021, priority May 4, 2016; was also published as WO2017191274).
Bennett, Willaims and Hogan are set forth above but fail to teach that the nucleic acid sequence encodes an amino acid sequence set forth in SEQ ID NO:3 or 6 as in claim 27 or RNA sequence as in claim 28.
Fonti-Mleczek et al. (US11078247) teaches a construct comprising a nucleic acid sequence encoding CCNF having an amino acid sequence of SEQ ID NO:1755, which is 100% identical to instant SEQ ID NO:3 or 6 as in claim 27 (see the sequence alignment below; col.) and also teaches that the nucleic acid sequence comprises a RNA sequence as in claim 18 ().
A person of ordinary skill in the art would have recognized that applying the known product of a construct comprising a nucleic acid sequence encoding a known sequence for CCNF and the known construct comprising a RNA sequence disclosed by Fonti-Mleczek to the method of Bennett, Williams and Hogan to increase the expression level of CCNF in the subjects with ALS and treat ALS would have yielded the predictable result of treating ALS, and resulted in an improved outcome of treating ALS. Using a recombinant vector or retroviral vector comprising a nucleic acid sequence encoding CCNF having the claimed SEQ ID NO:3 or 6 to express and increase CCNF in a motor neuron in ALS would increase expression level and activity of CCNF in patients who are suffering with ALS and with a reduced level of CCNF, and to treat ALS, and increase patient’s satisfaction with the treatment.  
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the known technique and the known product of a construct comprising a nucleic acid sequence encoding a known sequence for CCNF and the known construct comprising a RNA sequence disclosed by Fonti-Mleczek to the method of Bennett, Williams and Hogan, and yield the predictable result of treating ALS. See KSR International Co. v. Teleflex Inc. 82 USPQ2d 1385 (2007); In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980); In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960); Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992), Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) and In re Kahn, 441 F.3d 977, 986, 78 USPQ2d 1329, 1335 (Fed. Cir. 2006) and also see MPEP § 2143. 01-I, MPEP § 2144.06 and MPEP §2144.07.
SEQ ID NO:3
US-16-098-844-1755
; Sequence 1755, Application US/16098844
; Patent No. 11078247
; GENERAL INFORMATION
;  APPLICANT: CureVac AG
;  TITLE OF INVENTION: mRNA Encoding Therapeutic Proteins
;  FILE REFERENCE: CU01P222WO1
;  CURRENT APPLICATION NUMBER: US/16/098,844
;  CURRENT FILING DATE: 2018-11-02
;  NUMBER OF SEQ ID NOS: 78370
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 1755
;  LENGTH: 786
;  TYPE: PRT
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: CCNF__Homo_sapiens__NP_001752
US-16-098-844-1755

  Query Match             100.0%;  Score 4124;  DB 4;  Length 786;
  Best Local Similarity   100.0%;  
  Matches  786;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MGSGGVVHCRCAKCFCYPTKRRIRRRPRNLTILSLPEDVLFHILKWLSVEDILAVRAVHS 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MGSGGVVHCRCAKCFCYPTKRRIRRRPRNLTILSLPEDVLFHILKWLSVEDILAVRAVHS 60

Qy         61 QLKDLVDNHASVWACASFQELWPSPGNLKLFERAAEKGNFEAAVKLGIAYLYNEGLSVSD 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 QLKDLVDNHASVWACASFQELWPSPGNLKLFERAAEKGNFEAAVKLGIAYLYNEGLSVSD 120

Qy        121 EARAEVNGLKASRFFSLAERLNVGAAPFIWLFIRPPWSVSGSCCKAVVHESLRAECQLQR 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 EARAEVNGLKASRFFSLAERLNVGAAPFIWLFIRPPWSVSGSCCKAVVHESLRAECQLQR 180

Qy        181 THKASILHCLGRVLSLFEDEEKQQQAHDLFEEAAHQGCLTSSYLLWESDRRTDVSDPGRC 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 THKASILHCLGRVLSLFEDEEKQQQAHDLFEEAAHQGCLTSSYLLWESDRRTDVSDPGRC 240

Qy        241 LHSFRKLRDYAAKGCWEAQLSLAKACANANQLGLEVRASSEIVCQLFQASQAVSKQQVFS 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 LHSFRKLRDYAAKGCWEAQLSLAKACANANQLGLEVRASSEIVCQLFQASQAVSKQQVFS 300

Qy        301 VQKGLNDTMRYILIDWLVEVATMKDFTSLCLHLTVECVDRYLRRRLVPRYRLQLLGIACM 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 VQKGLNDTMRYILIDWLVEVATMKDFTSLCLHLTVECVDRYLRRRLVPRYRLQLLGIACM 360

Qy        361 VICTRFISKEILTIREAVWLTDNTYKYEDLVRMMGEIVSALEGKIRVPTVVDYKEVLLTL 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        361 VICTRFISKEILTIREAVWLTDNTYKYEDLVRMMGEIVSALEGKIRVPTVVDYKEVLLTL 420

Qy        421 VPVELRTQHLCSFLCELSLLHTSLSAYAPARLAAAALLLARLTHGQTQPWTTQLWDLTGF 480
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        421 VPVELRTQHLCSFLCELSLLHTSLSAYAPARLAAAALLLARLTHGQTQPWTTQLWDLTGF 480

Qy        481 SYEDLIPCVLSLHKKCFHDDAPKDYRQVSLTAVKQRFEDKRYGEISQEEVLSYSQLCAAL 540
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        481 SYEDLIPCVLSLHKKCFHDDAPKDYRQVSLTAVKQRFEDKRYGEISQEEVLSYSQLCAAL 540

Qy        541 GVTQDSPDPPTFLSTGEIHAFLSSPSGRRTKRKRENSLQEDRGSFVTTPTAELSSQEETL 600
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        541 GVTQDSPDPPTFLSTGEIHAFLSSPSGRRTKRKRENSLQEDRGSFVTTPTAELSSQEETL 600

Qy        601 LGSFLDWSLDCCSGYEGDQESEGEKEGDVTAPSGILDVTVVYLNPEQHCCQESSDEEACP 660
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        601 LGSFLDWSLDCCSGYEGDQESEGEKEGDVTAPSGILDVTVVYLNPEQHCCQESSDEEACP 660

Qy        661 EDKGPQDPQALALDTQIPATPGPKPLVRTSREPGKDVTTSGYSSVSTASPTSSVDGGLGA 720
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        661 EDKGPQDPQALALDTQIPATPGPKPLVRTSREPGKDVTTSGYSSVSTASPTSSVDGGLGA 720

Qy        721 LPQPTSVLSLDSDSHTQPCHHQARKSCLQCRPPSPPESSVPQQQVKRINLCIHSEEEDMN 780
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        721 LPQPTSVLSLDSDSHTQPCHHQARKSCLQCRPPSPPESSVPQQQVKRINLCIHSEEEDMN 780

Qy        781 LGLVRL 786
              ||||||
Db        781 LGLVRL 786
SEQ ID NO:6
US-16-098-844-1755
; Sequence 1755, Application US/16098844
; Patent No. 11078247
; GENERAL INFORMATION
;  APPLICANT: CureVac AG
;  TITLE OF INVENTION: mRNA Encoding Therapeutic Proteins
;  FILE REFERENCE: CU01P222WO1
;  CURRENT APPLICATION NUMBER: US/16/098,844
;  CURRENT FILING DATE: 2018-11-02
;  NUMBER OF SEQ ID NOS: 78370
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 1755
;  LENGTH: 786
;  TYPE: PRT
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: CCNF__Homo_sapiens__NP_001752
US-16-098-844-1755

  Query Match             100.0%;  Score 4124;  DB 4;  Length 786;
  Best Local Similarity   100.0%;  
  Matches  786;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MGSGGVVHCRCAKCFCYPTKRRIRRRPRNLTILSLPEDVLFHILKWLSVEDILAVRAVHS 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MGSGGVVHCRCAKCFCYPTKRRIRRRPRNLTILSLPEDVLFHILKWLSVEDILAVRAVHS 60

Qy         61 QLKDLVDNHASVWACASFQELWPSPGNLKLFERAAEKGNFEAAVKLGIAYLYNEGLSVSD 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 QLKDLVDNHASVWACASFQELWPSPGNLKLFERAAEKGNFEAAVKLGIAYLYNEGLSVSD 120

Qy        121 EARAEVNGLKASRFFSLAERLNVGAAPFIWLFIRPPWSVSGSCCKAVVHESLRAECQLQR 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 EARAEVNGLKASRFFSLAERLNVGAAPFIWLFIRPPWSVSGSCCKAVVHESLRAECQLQR 180

Qy        181 THKASILHCLGRVLSLFEDEEKQQQAHDLFEEAAHQGCLTSSYLLWESDRRTDVSDPGRC 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 THKASILHCLGRVLSLFEDEEKQQQAHDLFEEAAHQGCLTSSYLLWESDRRTDVSDPGRC 240

Qy        241 LHSFRKLRDYAAKGCWEAQLSLAKACANANQLGLEVRASSEIVCQLFQASQAVSKQQVFS 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 LHSFRKLRDYAAKGCWEAQLSLAKACANANQLGLEVRASSEIVCQLFQASQAVSKQQVFS 300

Qy        301 VQKGLNDTMRYILIDWLVEVATMKDFTSLCLHLTVECVDRYLRRRLVPRYRLQLLGIACM 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 VQKGLNDTMRYILIDWLVEVATMKDFTSLCLHLTVECVDRYLRRRLVPRYRLQLLGIACM 360

Qy        361 VICTRFISKEILTIREAVWLTDNTYKYEDLVRMMGEIVSALEGKIRVPTVVDYKEVLLTL 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        361 VICTRFISKEILTIREAVWLTDNTYKYEDLVRMMGEIVSALEGKIRVPTVVDYKEVLLTL 420

Qy        421 VPVELRTQHLCSFLCELSLLHTSLSAYAPARLAAAALLLARLTHGQTQPWTTQLWDLTGF 480
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        421 VPVELRTQHLCSFLCELSLLHTSLSAYAPARLAAAALLLARLTHGQTQPWTTQLWDLTGF 480

Qy        481 SYEDLIPCVLSLHKKCFHDDAPKDYRQVSLTAVKQRFEDKRYGEISQEEVLSYSQLCAAL 540
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        481 SYEDLIPCVLSLHKKCFHDDAPKDYRQVSLTAVKQRFEDKRYGEISQEEVLSYSQLCAAL 540

Qy        541 GVTQDSPDPPTFLSTGEIHAFLSSPSGRRTKRKRENSLQEDRGSFVTTPTAELSSQEETL 600
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        541 GVTQDSPDPPTFLSTGEIHAFLSSPSGRRTKRKRENSLQEDRGSFVTTPTAELSSQEETL 600

Qy        601 LGSFLDWSLDCCSGYEGDQESEGEKEGDVTAPSGILDVTVVYLNPEQHCCQESSDEEACP 660
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        601 LGSFLDWSLDCCSGYEGDQESEGEKEGDVTAPSGILDVTVVYLNPEQHCCQESSDEEACP 660

Qy        661 EDKGPQDPQALALDTQIPATPGPKPLVRTSREPGKDVTTSGYSSVSTASPTSSVDGGLGA 720
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        661 EDKGPQDPQALALDTQIPATPGPKPLVRTSREPGKDVTTSGYSSVSTASPTSSVDGGLGA 720

Qy        721 LPQPTSVLSLDSDSHTQPCHHQARKSCLQCRPPSPPESSVPQQQVKRINLCIHSEEEDMN 780
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        721 LPQPTSVLSLDSDSHTQPCHHQARKSCLQCRPPSPPESSVPQQQVKRINLCIHSEEEDMN 780

Qy        781 LGLVRL 786
              ||||||
Db        781 LGLVRL 786

13.	Claims 29 and 33 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bennett et al. (WO2014/062736 or US10577604) in view of Williams et al. (2016), Hogan et al. (2014) and Fonti-Mleczek et al. (US11078247) as applied to claims 27-28 above, and further in view of Zhang et al. (Mol. Thera. 2011; 19:1440-1448) and Jackson et al. (Mol.Thera. Methods & Clin. Develop. 2015; 2:15036; doi:10.1038/mtm.2015.36) 
Bennett, Williams, Hogan and Fonti-Mleczek are set forth above but fail to teach Adeno-associated viral vector (AAV) as in claims 29 and 33.
While Bennett, Williams, Hogan and Fonti-Mleczek do not teach Adeno-associated viral vector (AAV) as in claims 29 and 33, Zhang and Jackson teach this limitation and provides motivation and an expectation of success. In particular, Zhang teaches that rAAV9 provide better targeting CNS and rAAV efficiently transduce neurons, motor neurons, astrocytes, and Purkinje cells and rAAVrh10 is efficient as rAAV9 and intravenously delivered rAAV does not cause abnormal microgliosis (see abstract; p. 1441-1445) and Jackson teaches that AAV1-10 vector are used for gene transfer and gene therapy for expressing proteins and rAAV9 is to specifically target to neurons of the CNS and express encoded genes in neurons of the CNSin TDP-43 disease modeling  (see abstract; p.2-5, in particular). 
A person of ordinary skill in the art would have recognized that applying the known product of an AAV or rAAV disclosed by Zhang and Jackson to the method of Bennett, Williams, Hogan and Fonti-Mleczek to deliver and increase the expression level of CCNF in motor neurons in the subjects with ALS and treat ALS would have yielded the predictable result of treating ALS, and resulted in an improved outcome of treating ALS. Using an AAV or rAAV comprising a nucleic acid sequence encoding CCNF having the claimed SEQ ID NO:3 or 6 to express and increase CCNF in a motor neuron in ALS would increase expression level and activity of CCNF in patients who are suffering with ALS and with a reduced level of CCNF, and to treat ALS, and increase patient’s satisfaction with the treatment.  
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the known technique and the known product of an AAV disclosed by Zhang and Jackson to the method of Bennett, Williams and Hogan and Fonti-Mleczek, and yield the predictable result of encoding a known sequence for CCNF having the claimed SEQ ID NO:3 or 6 to express and increase CCNF in a motor neuron in ALS and treat ALS. 
See KSR International Co. v. Teleflex Inc. 82 USPQ2d 1385 (2007); In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980); In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960); Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992), Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) and In re Kahn, 441 F.3d 977, 986, 78 USPQ2d 1329, 1335 (Fed. Cir. 2006) and also see MPEP § 2143. 01-I, MPEP § 2144.06 and MPEP §2144.07.



Conclusion

14.	NO CLAIM IS ALLOWED.




15.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
WO2017191274 teaches a construct comprising a nucleic acid sequence encoding CCNF and the use of the construct for gene therapy.
SEQ ID NO:3
BFB25171
ID   BFB25171 standard; protein; 786 AA.
XX
AC   BFB25171;
XX
DT   05-APR-2018  (first entry)
XX
DE   Human therapeutic protein CCNF SEQ ID:1755.
XX
KW   gene therapy; prophylactic to disease; therapeutic.
XX
OS   Homo sapiens.
XX
CC PN   WO2017191274-A2.
XX
CC PD   09-NOV-2017.
XX
CC PF   04-MAY-2017; 2017WO-EP060692.
XX
PR   04-MAY-2016; 2016WO-EP060111.
XX
CC PA   (CURE-) CUREVAC AG.
XX
CC PI   Fotin-Mleczek M,  Hoerr I;
XX
DR   WPI; 2017-765684/79.
DR   N-PSDB; BFB38228.
DR   REFSEQ; NP_001752.
XX
CC PT   New RNA comprises coding sequence, useful for preparing composition used 
CC PT   as medicament used in gene therapy in disease, disorder or condition, 
CC PT   e.g. metabolic or endocrine disorders, cancer, infectious diseases or 
CC PT   immunodeficiencies.
XX
CC PS   Claim 4; SEQ ID NO 1755; 699pp; English.
XX
CC   The present invention relates to novel RNA encoding therapeutic proteins.
CC   The RNA can be used for preparing a pharmaceutical composition for use in
CC   gene therapy for the treatment and prophylaxis of inherited or acquired 
CC   diseases, disorders or conditions, e.g. metabolic or endocrine disorders,
CC   cancer, infectious diseases or immunodeficiencies. The novel RNAs of the 
CC   invention correspond to SEQ ID NO:13058-78342 (BFB36474-BFC01759) or 
CC   their fragments or variants. The therapeutic proteins encoded by the RNAs
CC   correspond to SEQ ID NO:1-13057 (BFB23417-BFB36473). Also described: (1) 
CC   a composition comprising the RNA and a pharmaceutical carrier; (2) a kit,
CC   preferably a kit of parts, comprising the RNA or the composition, and 
CC   optionally a liquid vehicle for solubilizing and optionally technical 
CC   instructions with information on the administration and dosage of the RNA
CC   or the composition; (3) a method for increasing expression of an encoded 
CC   peptide or protein comprising: (a) providing the RNA or the composition, 
CC   (b) applying or administering the RNA or the composition to a cell-free 
CC   expression system, a cell, a tissue or an organism; and (4) a method of 
CC   treating or preventing a disorder, comprising administering to a subject,
CC   an amount of the RNA or the composition, or the kit.
XX
SQ   Sequence 786 AA;

  Query Match             100.0%;  Score 4124;  DB 25;  Length 786;
  Best Local Similarity   100.0%;  
  Matches  786;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MGSGGVVHCRCAKCFCYPTKRRIRRRPRNLTILSLPEDVLFHILKWLSVEDILAVRAVHS 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MGSGGVVHCRCAKCFCYPTKRRIRRRPRNLTILSLPEDVLFHILKWLSVEDILAVRAVHS 60

Qy         61 QLKDLVDNHASVWACASFQELWPSPGNLKLFERAAEKGNFEAAVKLGIAYLYNEGLSVSD 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 QLKDLVDNHASVWACASFQELWPSPGNLKLFERAAEKGNFEAAVKLGIAYLYNEGLSVSD 120

Qy        121 EARAEVNGLKASRFFSLAERLNVGAAPFIWLFIRPPWSVSGSCCKAVVHESLRAECQLQR 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 EARAEVNGLKASRFFSLAERLNVGAAPFIWLFIRPPWSVSGSCCKAVVHESLRAECQLQR 180

Qy        181 THKASILHCLGRVLSLFEDEEKQQQAHDLFEEAAHQGCLTSSYLLWESDRRTDVSDPGRC 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 THKASILHCLGRVLSLFEDEEKQQQAHDLFEEAAHQGCLTSSYLLWESDRRTDVSDPGRC 240

Qy        241 LHSFRKLRDYAAKGCWEAQLSLAKACANANQLGLEVRASSEIVCQLFQASQAVSKQQVFS 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 LHSFRKLRDYAAKGCWEAQLSLAKACANANQLGLEVRASSEIVCQLFQASQAVSKQQVFS 300

Qy        301 VQKGLNDTMRYILIDWLVEVATMKDFTSLCLHLTVECVDRYLRRRLVPRYRLQLLGIACM 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 VQKGLNDTMRYILIDWLVEVATMKDFTSLCLHLTVECVDRYLRRRLVPRYRLQLLGIACM 360

Qy        361 VICTRFISKEILTIREAVWLTDNTYKYEDLVRMMGEIVSALEGKIRVPTVVDYKEVLLTL 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        361 VICTRFISKEILTIREAVWLTDNTYKYEDLVRMMGEIVSALEGKIRVPTVVDYKEVLLTL 420

Qy        421 VPVELRTQHLCSFLCELSLLHTSLSAYAPARLAAAALLLARLTHGQTQPWTTQLWDLTGF 480
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        421 VPVELRTQHLCSFLCELSLLHTSLSAYAPARLAAAALLLARLTHGQTQPWTTQLWDLTGF 480

Qy        481 SYEDLIPCVLSLHKKCFHDDAPKDYRQVSLTAVKQRFEDKRYGEISQEEVLSYSQLCAAL 540
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        481 SYEDLIPCVLSLHKKCFHDDAPKDYRQVSLTAVKQRFEDKRYGEISQEEVLSYSQLCAAL 540

Qy        541 GVTQDSPDPPTFLSTGEIHAFLSSPSGRRTKRKRENSLQEDRGSFVTTPTAELSSQEETL 600
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        541 GVTQDSPDPPTFLSTGEIHAFLSSPSGRRTKRKRENSLQEDRGSFVTTPTAELSSQEETL 600

Qy        601 LGSFLDWSLDCCSGYEGDQESEGEKEGDVTAPSGILDVTVVYLNPEQHCCQESSDEEACP 660
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        601 LGSFLDWSLDCCSGYEGDQESEGEKEGDVTAPSGILDVTVVYLNPEQHCCQESSDEEACP 660

Qy        661 EDKGPQDPQALALDTQIPATPGPKPLVRTSREPGKDVTTSGYSSVSTASPTSSVDGGLGA 720
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        661 EDKGPQDPQALALDTQIPATPGPKPLVRTSREPGKDVTTSGYSSVSTASPTSSVDGGLGA 720

Qy        721 LPQPTSVLSLDSDSHTQPCHHQARKSCLQCRPPSPPESSVPQQQVKRINLCIHSEEEDMN 780
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        721 LPQPTSVLSLDSDSHTQPCHHQARKSCLQCRPPSPPESSVPQQQVKRINLCIHSEEEDMN 780

Qy        781 LGLVRL 786
              ||||||
Db        781 LGLVRL 786
SEQ ID NO:6
BFB25171
ID   BFB25171 standard; protein; 786 AA.
XX
AC   BFB25171;
XX
DT   05-APR-2018  (first entry)
XX
DE   Human therapeutic protein CCNF SEQ ID:1755.
XX
KW   gene therapy; prophylactic to disease; therapeutic.
XX
OS   Homo sapiens.
XX
CC PN   WO2017191274-A2.
XX
CC PD   09-NOV-2017.
XX
CC PF   04-MAY-2017; 2017WO-EP060692.
XX
PR   04-MAY-2016; 2016WO-EP060111.
XX
CC PA   (CURE-) CUREVAC AG.
XX
CC PI   Fotin-Mleczek M,  Hoerr I;
XX
DR   WPI; 2017-765684/79.
DR   N-PSDB; BFB38228.
DR   REFSEQ; NP_001752.
XX
CC PT   New RNA comprises coding sequence, useful for preparing composition used 
CC PT   as medicament used in gene therapy in disease, disorder or condition, 
CC PT   e.g. metabolic or endocrine disorders, cancer, infectious diseases or 
CC PT   immunodeficiencies.
XX
CC PS   Claim 4; SEQ ID NO 1755; 699pp; English.
XX
CC   The present invention relates to novel RNA encoding therapeutic proteins.
CC   The RNA can be used for preparing a pharmaceutical composition for use in
CC   gene therapy for the treatment and prophylaxis of inherited or acquired 
CC   diseases, disorders or conditions, e.g. metabolic or endocrine disorders,
CC   cancer, infectious diseases or immunodeficiencies. The novel RNAs of the 
CC   invention correspond to SEQ ID NO:13058-78342 (BFB36474-BFC01759) or 
CC   their fragments or variants. The therapeutic proteins encoded by the RNAs
CC   correspond to SEQ ID NO:1-13057 (BFB23417-BFB36473). Also described: (1) 
CC   a composition comprising the RNA and a pharmaceutical carrier; (2) a kit,
CC   preferably a kit of parts, comprising the RNA or the composition, and 
CC   optionally a liquid vehicle for solubilizing and optionally technical 
CC   instructions with information on the administration and dosage of the RNA
CC   or the composition; (3) a method for increasing expression of an encoded 
CC   peptide or protein comprising: (a) providing the RNA or the composition, 
CC   (b) applying or administering the RNA or the composition to a cell-free 
CC   expression system, a cell, a tissue or an organism; and (4) a method of 
CC   treating or preventing a disorder, comprising administering to a subject,
CC   an amount of the RNA or the composition, or the kit.
XX
SQ   Sequence 786 AA;

  Query Match             100.0%;  Score 2505;  DB 25;  Length 786;
  Best Local Similarity   100.0%;  
  Matches  478;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MRYILIDWLVEVATMKDFTSLCLHLTVECVDRYLRRRLVPRYRLQLLGIACMVICTRFIS 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        309 MRYILIDWLVEVATMKDFTSLCLHLTVECVDRYLRRRLVPRYRLQLLGIACMVICTRFIS 368

Qy         61 KEILTIREAVWLTDNTYKYEDLVRMMGEIVSALEGKIRVPTVVDYKEVLLTLVPVELRTQ 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        369 KEILTIREAVWLTDNTYKYEDLVRMMGEIVSALEGKIRVPTVVDYKEVLLTLVPVELRTQ 428

Qy        121 HLCSFLCELSLLHTSLSAYAPARLAAAALLLARLTHGQTQPWTTQLWDLTGFSYEDLIPC 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        429 HLCSFLCELSLLHTSLSAYAPARLAAAALLLARLTHGQTQPWTTQLWDLTGFSYEDLIPC 488

Qy        181 VLSLHKKCFHDDAPKDYRQVSLTAVKQRFEDKRYGEISQEEVLSYSQLCAALGVTQDSPD 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        489 VLSLHKKCFHDDAPKDYRQVSLTAVKQRFEDKRYGEISQEEVLSYSQLCAALGVTQDSPD 548

Qy        241 PPTFLSTGEIHAFLSSPSGRRTKRKRENSLQEDRGSFVTTPTAELSSQEETLLGSFLDWS 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        549 PPTFLSTGEIHAFLSSPSGRRTKRKRENSLQEDRGSFVTTPTAELSSQEETLLGSFLDWS 608

Qy        301 LDCCSGYEGDQESEGEKEGDVTAPSGILDVTVVYLNPEQHCCQESSDEEACPEDKGPQDP 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        609 LDCCSGYEGDQESEGEKEGDVTAPSGILDVTVVYLNPEQHCCQESSDEEACPEDKGPQDP 668

Qy        361 QALALDTQIPATPGPKPLVRTSREPGKDVTTSGYSSVSTASPTSSVDGGLGALPQPTSVL 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        669 QALALDTQIPATPGPKPLVRTSREPGKDVTTSGYSSVSTASPTSSVDGGLGALPQPTSVL 728

Qy        421 SLDSDSHTQPCHHQARKSCLQCRPPSPPESSVPQQQVKRINLCIHSEEEDMNLGLVRL 478
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        729 SLDSDSHTQPCHHQARKSCLQCRPPSPPESSVPQQQVKRINLCIHSEEEDMNLGLVRL 786



16.	This application contains claims 12-15,19-20 and 25-26 drawn to an invention nonelected with traverse in the reply filed on 1/24/22.  A complete reply to the final rejection must include cancellation of nonelected claims or other appropriate action (37 CFR 1.144) See MPEP § 821.01.

17.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

18.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chang-Yu Wang whose telephone number is (571)272-4521.  The examiner can normally be reached on Monday-Thursday, 7:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker, can be reached on 571-272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Chang-Yu Wang
September 29, 2022


/CHANG-YU WANG/Primary Examiner, Art Unit 1649